Title: From John Quincy Adams to Abigail Smith Adams, 5 October 1816
From: Adams, John Quincy
To: Adams, Abigail Smith


				
					My dear Mother.
					Little Boston 5. October 1816.
				
				As I am not yet enabled to write the threatened long Letter to my father, I must replace it by the weekly short one to you.Last Sunday, Mr E. Brooks, Mr Bigelow, and a few others of our American Visitors, came out and dined with us—Two days afterwards Mr Brooks sent me your Letter of 2d. May enclosed, with Mr Norton’s funeral Sermon upon our venerable friend and kinsman Dr. Tufts; and a Letter of 3. May from my dear and honoured father. I supposed Mr Brooks had kept these Letters considering them as merely introductions. He had already some weeks since delivered at my Office in town the watches for George and John.You were no doubt surprized at the remark in Mrs Tarbel’s Letter, upon your Son’s neatness: surprized at least enough to underscore the word. But I should be sorry to disappoint you, with any delusive hopes of his radical reformation—Well does he remember your ever affectionate admonitions to him thirty years ago.”Careless at 20—is a Sloven at 30. and is intolerable at 40—”But what then of 50?—for that is the question now—Alas! Mrs Tarbel saw him at a lucky moment—He hopes he has not verified your proverb of progressive viciousness—but he is certainly at 50, what he was at 20—at 30—at 40—careless, excessively careless of personal appearance; and utterly incapable of every rising to the dignity of a Dandy.Our boys have contrived to eke out their Michaelmas Holidays till next Monday—Enclosed, are Letters from John and Charles—George is gone with his name sake Mr G. Joy to Cambridge, and has had at the same time the opportunity of seeing the Newmarket Races—He is to give you a full account of it in his Journal—We expect him home this Evening.We are all in comfortable health, and all in duty and affection ever your’s.
				
					A.
				
				
			